Citation Nr: 1329524	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for sterility.

3.  Entitlement to service connection for a disability 
manifested by chest pain.

4.  Entitlement to service connection for a disability 
manifested by right leg cramps.

5.  Entitlement to service connection for a disability 
manifested by left leg cramps.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to February 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In a May 2009 rating decision, the RO granted service 
connection for cluster headaches.  Thus, that issue is no 
longer on appeal.

In February 2012, the Veteran and his spouse testified 
during a videoconference Board hearing before the 
undersigned Acting Veterans Law Judge.  

Although the RO limited the issues to chest pain and leg 
cramps, the Board has broadened the issues as stated on the 
title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for 
disabilities manifested by chest pain, right leg cramps, and 
left leg cramps are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

FINDING OF FACT

On the record during the February 29, 2012, Board hearing, 
the Veteran requested that his appeal with respect to the 
claims for service connection for diverticulitis and 
sterility be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with 
respect to the claims for service connection for 
diverticulitis and sterility have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204 (2012).  Withdrawal 
may be made by the veteran or by the authorized 
representative.  38 C.F.R. § 20.204 (2012).

On the record during the February 29, 2012, Board hearing, 
the Veteran requested withdrawal of his appeal with respect 
to the claims for service connection for diverticulitis and 
sterility.  Therefore, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
those claims.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to those claims, and 
they must be dismissed.  





ORDER

The appeal with respect to the claim for service connection 
for diverticulitis is dismissed.

The appeal with respect to the claim for service connection 
for sterility is dismissed.


REMAND

The Board finds that further development is needed on the 
remaining claims for service connection for disabilities 
manifested by chest pain and leg cramps.

During his February 1984 service enlistment examination, the 
Veteran denied a history of chest pain and clinical 
evaluation showed no abnormalities of the chest or heart.  
However, in June 1986, he reported a history of chest pain 
of unknown etiology since high school with the last episode 
occurring about six months earlier.  Examination showed no 
abnormalities and he was diagnosed with a history of 
costochondritis.  During his January 1987 separation 
examination, he denied a history of chest pain and clinical 
evaluation showed no abnormalities.

With respect to the leg cramps, the Veteran reported a 
history of leg cramps with exercise during his service 
enlistment examination but clinical evaluation showed no 
abnormalities of the lower extremities.  In May 1984, he 
complained of leg cramps for the past three days that began 
during a 10-mile march.  Quadriceps and gastrocnemius 
muscles were tender bilaterally and he was diagnosed with 
myalgia.  During his separation examination, he reported a 
long history of muscle spasms in the legs secondary to 
exertion but clinical evaluation was again normal.  

The Veteran was afforded a VA examination in December 2008.  
After examining the Veteran, the examiner stated that there 
were no clinical or objective findings for a diagnosis of a 
heart condition, and that the Veteran had bilateral leg 
cramps of unknown etiology.  

During his Board hearing, the Veteran testified that he 
first had chest pain and leg cramps during basic training 
and that he was still having them.  Specific to the chest 
pain, his representative indicated that it may have been due 
to costochondritis.  As for the leg cramps, the Veteran 
described them as muscle spasms in the thighs.

Private medical records show that a March 2004 ECG was 
borderline showing sinus tachycardia with minor T wave 
changes of equivocal significance.  In March 2006, the 
Veteran complained of chest pain, had a normal ECG, and was 
diagnosed with costochondritis.  A May 2006 ECG was also 
normal.

VA medical records show that the Veteran has hypertension 
and peripheral vascular disease, which the Board observes 
may cause leg cramps.  However, they fail to show that he 
has heart disease.  Although an August 2010 
electrocardiogram (ECG) showed a possible lateral infarct, 
ECGs prior to and since that time, including in April 2011, 
were normal.

Given the above, although a cardiovascular cause of the 
Veteran's chest pain has been ruled out, he was diagnosed 
with a history of costochondritis during active service that 
reportedly began prior to service.  Then, he was diagnosed 
with costochondritis after service in March 2006.  Thus, an 
examination is needed to determine whether he currently has 
costochondritis and, if so, the etiology of this condition.  

As for the leg cramps, the Veteran reported a history of leg 
cramps with exercise during his service enlistment 
examination, complained of leg cramps two months into 
service and was diagnosed with myalgia, and reported a long 
history of muscle spasms in the legs during his separation 
examination.  Thus, the Veteran should be afforded an 
examination to determine their etiology, to include any 
relation to his peripheral vascular disease, and the 
etiology of any disability.  

Prior to the examinations, any outstanding VA medical 
records should be obtained.  The record, including the 
Veteran's electronic Virtual VA file, contains treatment 
notes from the Charleston VA Medical Center (VAMC), 
including the Goose Creek Community Based Outpatient Center 
(CBOC), through November 2011.  Thus, any treatment notes 
since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from 
the Charleston VAMC, including the Goose 
Creek CBOC, since November 2011.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any disabilities manifested by 
chest pain and leg cramps.  His claims 
file should be available to the examiner.  
All indicated tests and studies should be 
conducted.  

(a) The examiner should provide all 
diagnoses related to the Veteran's 
symptoms of chest pain and leg cramps.  
The examiner should consider the Veteran's 
past medical history, including his 
diagnoses of costochondritis and 
peripheral vascular disease.

(b) For each diagnosed disorder, the 
examiner should state whether there is 
clear and unmistakable evidence that it 
existed prior to service.  The examiner 
should consider the Veteran's service 
treatment records showing a pre-service 
history of chest pain and leg cramps.

(c) For each diagnosed disorder found to 
have existed prior to service, the 
examiner should state whether there is 
clear and unmistakable evidence that it 
was not aggravated (worsened beyond the 
natural progress of the disease) during or 
as a result of service.  The examiner 
should consider the Veteran's service 
treatment records showing complaints of 
chest pain and leg cramps, and the VA and 
private medical records since service.

(d) For each diagnosed disorder found not 
to have existed prior to service, the 
examiner should state whether it is at 
least as likely as not that it had its 
onset during or is causally related to 
service.  The examiner should consider the 
Veteran's service treatment records 
showing complaints of chest pain and leg 
cramps, and the VA and private medical 
records since service.

A full and complete rationale for any 
opinion expressed is required.  
Explanations of the principles involved 
would be of considerable assistance.

3.  After completing the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


